Citation Nr: 0804610	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
traumatic osteoarthritis of the thoracic and lumbosacral 
spine, currently rated 20 percent disabling.

2.  Entitlement to a higher disability evaluation for 
degenerative arthritis of the cervical spine, currently rated 
10 percent disabling.

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946 and from August 1948 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans (VA) Regional Office (RO) in Cleveland, Ohio.

In his December 2005 VA Form 9, the veteran appeared to raise 
a claim for compensation due to pain and involvement of his 
hips.  The RO has not addressed this issue, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's traumatic osteoarthritis of the thoracic 
and lumbosacral spine is not manifested by forward flexion of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran's degenerative arthritis of the cervical 
spine is not manifested by flexion between 15 to 30 degrees, 
combined range of motion not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.

3.  The veteran's service connected disabilities are 
traumatic osteoarthritis of the thoracic and lumbosacral 
spine, rated 20 percent disabling; degenerative arthritis of 
the cervical spine, rated 10 percent disabling; bronchial 
asthma, rated 30 percent disabling; and tonsillectomy, rated 
as noncompensable; his combined disability rating is 50 
percent.

4.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 20 
percent for traumatic osteoarthritis of the thoracic and 
lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a (2007).

2.  The criteria for a disability evaluation higher than 10 
percent for degenerative arthritis of the cervical spine are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
(2007).

3.  The criteria for a total disability evaluation on the 
basis of individual unemployability are met.  38 C.F.R. 
§ 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for Increase 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the veteran seeks higher ratings for his 
arthritis of the cervical, thoracic, and lumbar segments of 
his spine.  The 10 percent rating under Diagnostic Code 5242 
for degenerative arthritis of the cervical segment of the 
spine has been in effect from July 1998, and the 20 percent 
rating under Diagnostic Code 5242 for traumatic arthritis of 
the thoracic and lumbar segments of the spine has been in 
effect from May 2001.

The General Rating Formula for Diseases and Injuries of the 
Spine provides ratings from 10 percent to 100 percent on the 
basis of specific criteria, primarily limitation of motion, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. 
§ 4.71a (2007).

The records of treatment do not include measurements of the 
range of motion of the veteran's back and neck.  The report 
of the August 2004 VA examination indicates that the range of 
motion of the veteran's neck was described as full, with 
rotation of 45 degrees to the left and right, flexion to 45 
degrees, extension to 30 degrees, and lateral bending of 20 
degrees to the left and 10 degrees to the right.  The range 
of motion of the back was recorded as flexion of 85 degrees, 
extension of 30 degrees, lateral bending of 5 degrees to the 
right and left, and rotation of 3 degrees to the right and 
left.  

These measurements do not meet the criteria for a higher 
rating for the neck.  The next higher rating of 20 percent 
requires forward flexion between 15 to 30 degrees or combined 
range of motion not greater than 170 degrees.  Higher ratings 
are provided for greater limitation of motion or ankylosis.  
Flexion was recorded as 45 degrees, and the combined range of 
motion was 195 degrees.  Also, a 20 percent rating may be 
assigned for muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour.  The veteran did 
not manifest muscle spasm or guarding on physical 
examination, and treatment records did not mention muscle 
spasm or guarding involving the neck; moreover, neither 
physical examination nor x-ray showed abnormal spinal contour 
of the neck.  The veteran's neck was not noted to affect his 
gait.  The Board concludes that the evidence is against 
assignment of a higher schedular evaluation for the neck.  

Similarly, the measurements recorded on VA examination in 
August 2004 do not support a higher schedular rating for the 
thoracic and lumbar segments of the spine.  The next higher 
rating involving that segment of the spine, 40 percent, 
requires forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Higher ratings 
are provided for unfavorable ankylosis.  The veteran's 
movement far exceeded the requirements for a higher rating.  
The Board concludes that the evidence is against assignment 
of a higher schedular evaluation for the back.  

The general rating formula also provides for separate 
evaluation of any associated objective neurologic 
abnormalities, such as bowel or bladder impairment, under an 
appropriate diagnostic code.  Neither the examination report 
nor the treatment records, however, describe associated 
objective neurologic abnormalities.  In fact, on examination 
in August 2004, vibratory sense was present and deep tendon 
reflexes were 2+ and equal in the lower extremities.

The Board has also considered whether the functional 
limitations equate to limitation of motion that would support 
assignment of a higher rating using the general rating 
formula.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). In his 
claim filed in July 2004, the veteran reported that he was 
unable to walk more than 75 feet without stopping due to 
pain.  The treatment records and examination report do not 
describe functional limitations that would equate to greater 
limitation of movement of an extent that would support 
assignment of a higher rating using the general rating 
formula.    

Total Disability Based on Unemployability

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  In addition to the two disabilities 
discussed above, the veteran is service-connected for 
bronchial asthma, rated at 30 percent, and tonsillectomy, 
rated as noncompensable.  The veteran's overall combined 
disability rating is 50 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated: In determining whether [an] appellant is 
entitled to a total disability rating based upon individual 
unemployability, the appellant's advancing age may not be 
considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 
Vet. App. 91, 94 (1992).  The Board's task [is] to determine 
whether there are circumstances in this case apart from the 
non-service-connected conditions and advancing age which 
would justify a total disability rating based on 
unemployability.  In other words, the BVA must determine if 
there are circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different position 
than other veterans with an 80 percent combined disability 
rating.  See 38 C.F.R. § 4.16(a) (1992).  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Even though a veteran does not meet the schedular criteria 
under 38 C.F.R. § 4.16(a), it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Rating boards should refer to the 
Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the veteran does not meet the percentage 
requirements for a total rating under 38 C.F.R. § 4.16(a), 
and the RO concluded that the evidence did not support 
referral for extraschedular consideration.  As pointed out by 
the veteran's representative in April 2006, however, the VA 
examiner in 2006 expressed the opinion that it is likely that 
the veteran's need to stay in an air-conditioned environment, 
his use of multiple medications for his respiratory problems, 
and his diagnosis of asthma, even though well-controlled, 
would make it difficult for him to maintain any gainful 
employment.  Moreover, the examiner also stated that it is 
likely that progressive arthropathy and osteoporosis of the 
whole spine would render the veteran unable to obtain and 
maintain gainful employment.  

The veteran reported in 1996 that he had retired from 
military service in 1966 and from civil service in 1985, and 
his application completed in July 2004 indicates that he last 
worked in 1985, did not leave that employment due to 
disability, did not receive disability retirement or workers 
compensation benefits, and had not tried to obtain employment 
since he became too disabled to work in 2004.  Nonetheless, 
the opinion of the VA examiner is not inconsistent with the 
records of treatment, which show that the veteran has been 
receiving a series of epidural steroid injections for relief 
of pain, or the findings recorded in the examination report.  
The opinion of the examiner is also uncontradicted; there is 
no countervailing medical opinion in the record.  
Consequently, the Board concludes that the evidence supports 
the assignment of a total disability evaluation under 
38 C.F.R. § 4.16(b).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Following the veteran's claim filed in July 2004, the RO sent 
him a letter in July 2004 that met the basic notice 
requirements of the statute and regulation, as well as other 
letters in November and December 2004.  This was before the 
adverse decision in February 2005.  The Board acknowledges 
that the veteran was not given the specific notice required 
by Dingess until shortly after that decision was issued in 
March 2006.  Nonetheless, the Board concludes that that 
timing of this notice is not prejudicial to the veteran in 
this instance.  He has participated in his appeal for higher 
disability evaluations and if he is unsatisfied with the 
effective date assigned by the RO following the Board's 
decision, he will have an opportunity to express his 
disagreement with that date.  

The Board also concludes that VA has fulfilled its duty to 
assist the claimant in this matter.  The veteran was 
examined.  The RO also attempted to obtain additional private 
treatment records from Miami Valley Hospital, and informed 
the veteran in December 2004 that it had been unable to do so 
as his authorization for VA to obtain these records had 
expired.  The veteran did not provide updated authorization 
or obtain the records himself, as suggested by the December 
2004 letter.  


ORDER

A higher disability evaluation for traumatic osteoarthritis 
of the thoracic and lumbosacral spine is denied.

A higher disability evaluation for degenerative arthritis of 
the cervical spine is denied.

A total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities is 
granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


